Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 06/22/2020 is duly acknowledged.
Claims 1-20, as currently amended/presented are pending in this application, and are subject to election/restriction as follows:
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4-12, drawn to “A method of detecting C. difficile…” (taken as an in vitro process for detecting C. difficile using a “paper medium” as specifically recited in claim 1), classified in C12Q 2304/24, and others depending on the components and method steps of the detection system per se.

II. Claims 2 and 3, drawn to “A method of identifying a C. difficile infection in a subject…” and “A method of selecting a subject for C. difficile infection treatment” (taken as processes for diagnosing an infection due to C. difficile in a subject for treatment thereof), classified in C12Q 1/32, and others depending on the components and steps for identification and selection of a subject/patient in need.

III. Claims 13-20, drawn to “A KIT for detecting C. difficile…” (taken as a KIT product used in the processes of groups I and II), classified in G01N 33/52, 33/521, and others depending on the specific components of the kit.

The inventions are independent or distinct, each from the other because:
1.	Inventions of group III and (I-II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the the product as claimed can be used in a materially different processes of using that product, as evidenced by the two different methods of groups I and II recited by applicants. In addition, the kit product as claimed can be used for detecting other glutamate dehydrogenase expressing microbial entities, including bacteria, yeast, fungi, etc., in a variety of test samples such as water.
2.	Inventions groups I and II are directed to related but patentably distinct processes of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups I and II, as claimed can have a materially different design, mode of operation, function, or effect and end points.  The methods require distinct steps (such as “isolating a biological sample from the subject”, or “selecting the patient for treatment”, as required in the processes of group II) that are not overlapping in scope, and have not shown to be obvious variants on record. The invention of group II is specifically directed to identifying a subject having C. difficile infection  and selecting the patient “for C. difficile treatment”, and therefore has been taken as a diagnostic process (see also instant specification, page 1, “Background” section in particular), that is not necessarily required by the method steps of group I, as currently presented.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  search and examination of all the above groups of distinct inventions as currently claimed by applicants would be time consuming and burdensome for the examiner as it would require search of different unrelated classes and subclasses (see different groups above) for the distinct processes as well as the product as currently claimed.  The specific concepts and/or limitations searched for one group of invention may not necessarily provide the pertinent prior art for the other.  In addition, the search and examination burden for the examiner lies not only in the search of US Patents, but in the search for non-patent literature (NPL) and foreign patents, examination of the claim language vis-a-vis specification for compliance with the statutes concerning bio-sequences, added new matter, eligibility under 101, distinctness of the inventions, written description and scope of enablement, and various application-related double patenting issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657